 
 
I 
108th CONGRESS 2d Session 
H. R. 5024 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Ms. Pelosi (for herself, Mr. Hoyer, Mr. Menendez, Mr. Clyburn, Mr. Spratt, Mr. George Miller of California, Ms. DeLauro, Mr. Matsui, Ms. Harman, Mr. Skelton, Mr. Turner of Texas, Mr. Lantos, Mr. Larson of Connecticut, Mr. Frank of Massachusetts, Mr. Conyers, Mr. Oberstar, Mr. Rangel, Mr. Evans, Mr. Rahall, Mr. Waxman, Mrs. Lowey, Mr. Gephardt, Mr. Thompson of California, Mr. Nadler, Mr. Schiff, Mr. McGovern, Mr. Markey, Mr. Bishop of Georgia, Mrs. Tauscher, Mr. Cooper, Mr. Baca, Mr. Tierney, Mr. Hoeffel, Mr. Kennedy of Rhode Island, Mr. Cardoza, Mr. Thompson of Mississippi, Mr. Abercrombie, Mr. Andrews, Mrs. Jones of Ohio, Mr. Ortiz, Ms. Eshoo, Mr. Holt, Ms. McCarthy of Missouri, Mr. Berry, Ms. Eddie Bernice Johnson of Texas, Mr. Israel, Mr. Reyes, Mr. Rodriguez, Ms. Loretta Sanchez of California, Mr. Hill, Mrs. Davis of California, Mr. Larsen of Washington, Mr. Marshall, Mr. Stupak, Mr. Delahunt, Mrs. McCarthy of New York, Ms. Watson, Mr. Weiner, Mr. Stark, Mr. Fattah, Mr. Pallone, Mr. Blumenauer, Mr. Cummings, Ms. Millender-McDonald, Mr. Olver, Mr. Emanuel, Ms. Jackson-Lee of Texas, Mr. Case, Mr. Hastings of Florida, Mr. Smith of Washington, Mr. Serrano, Mr. Lampson, Mr. Ackerman, Mr. Engel, Mr. Crowley, Mr. Hinchey, Mr. Langevin, Mrs. Christensen, Mr. Butterfield, Mr. Bishop of New York, Ms. Woolsey, Mr. Rothman, Mr. Payne, Ms. Bordallo, Mrs. Maloney, Mr. Meek of Florida, Mr. Meehan, Mr. Price of North Carolina, Mr. McIntyre, Mr. Udall of New Mexico, Mr. Neal of Massachusetts, Mr. Strickland, Ms. Baldwin, Mr. Becerra, Mr. Allen, Mr. Pascrell, Mr. Dooley of California, Ms. McCollum, Mr. McDermott, Mr. Farr, Mr. Lynch, Mr. Peterson of Minnesota, Mr. Ruppersberger, Mr. Davis of Florida, Mr. Baird, Mr. Acevedo-Vilá, Ms. Waters, Mr. Jackson of Illinois, Mr. Sherman, and Mr. Jefferson) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committees on Armed Services, International Relations, Ways and Means, Financial Services, Judiciary, Transportation and Infrastructure, Government Reform, Energy and Commerce, Science, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To implement the recommendations of the National Commission on Terrorist Attacks on the United States by establishing the position of National Intelligence Director, by establishing a National Counterterrorism Center, by making other improvements to enhance the national security of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the 9/11 Commission Recommendations Implementation Act of 2004. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Unity of Effort in the Intelligence Community  
Subtitle A—National Intelligence Director  
Sec. 101. Establishment of the National Intelligence Director 
Sec. 102. Duties of the National Intelligence Director 
Sec. 103. Management of the national intelligence program 
Sec. 104. Authority of the National Intelligence Director over matters relating to budget 
Sec. 105. Authority of the National Intelligence Director over matters relating to personnel 
Sec. 106. Additional authorities 
Sec. 107. Resolution of agency priority differences 
Sec. 108. Definitions 
Subtitle B—Improvements for the Central Intelligence Agency 
Sec. 111. Improvement of analysis and collection of foreign intelligence 
Sec. 112. Direction of clandestine or covert paramilitary operations by the Department of Defense 
Title II—Unity of effort across the foreign-domestic divide 
Sec. 201. National Counterterrorism Center 
Sec. 202. Head of the National Counterterrorism Center 
Sec. 203. Duties 
Sec. 204. Distinct intelligence function 
Sec. 205. Operations 
Sec. 206. Prohibition on policymaking 
Title III—Attack Terrorists and Their Organizations and Prevent the Continued Growth of Islamist Terrorism 
Subtitle A—Attack Terrorists and Their Organizations 
Sec. 301. Identification and prioritization of terrorist sanctuaries throughout the world 
Sec. 302. Assistance to support efforts of the Government of Pakistan to fight extremists 
Sec. 303. Assistance to achieve security and stability in Afghanistan 
Sec. 304. Declaration of policy relating to relations between the United States and Saudi Arabia 
Subtitle B—Prevent the Continued Growth of Islamist Terrorism 
Sec. 311. Programs to enhance a positive image of the United States in Muslim countries 
Sec. 312. Sense of Congress relating to relations with governments of Muslim countries that violate human rights and the rule of law 
Sec. 313. United States information and educational and cultural exchange programs in Muslim countries 
Sec. 314. International Youth Opportunity Fund 
Sec. 315. Economic policies to encourage development, more open societies, and opportunities in Muslim countries 
Sec. 316. Comprehensive coalition strategy against Islamist terrorism 
Sec. 317. New principles for detention and humane treatment of captured terrorists 
Subtitle C—Additional Counterterrorism Efforts 
Sec. 321. Prevention of proliferation of weapons of mass destruction 
Sec. 322. Tracking terrorist financing 
Title IV—Protection against and preparation for terrorist attacks 
Sec. 401. Integration of border security system with other screening sites 
Sec. 402. Biometric entry-exit screening system 
Sec. 403. Sense of Congress regarding international cooperation regarding border crossings 
Sec. 404. Securing identification documents 
Sec. 405. Targeting terrorist travel 
Sec. 406. Allocation of limited transportation security resources 
Sec. 407. Aviation screening 
Sec. 408. Enhanced explosives detection 
Title V—Information sharing and protection of civil liberties 
Sec. 501. Information sharing 
Sec. 502. Board to oversee adherence to civil liberties principles 
Title VI—Setting priorities for national preparedness 
Sec. 601. Homeland Security Assistance 
Sec. 602. Regulations requiring adoption of Incident Command System and unified command procedures 
Sec. 603. Federal Communications Commission requirements 
Sec. 604. Private Sector Emergency Preparedness 
Title VII—Unity of effort in sharing information 
Sec. 701. Unity of effort in sharing information 
Title VIII—Unity of effort in congress  
Sec. 801. Appropriations for intelligence 
Sec. 802. Establishment of either a Joint Committee on Intelligence or a standing Committee on Intelligence in each House of Congress 
Sec. 803. Oversight of homeland security 
Sec. 804. Executive appointments 
Title IX—Organizing America's defense in the United States 
Sec. 901. Establishment of a specialized and integrated national security workforce at the Federal Bureau of Investigation 
Sec. 902. Regular readiness assessments  
IUnity of Effort in the Intelligence Community  
ANational Intelligence Director  
101.Establishment of the National Intelligence Director 
(a)EstablishmentThere is in the Executive Office of the President a National Intelligence Director. 
(b)Principal advisor to the President on Intelligence mattersThe National Intelligence Director shall act as the principal adviser to the President for intelligence matters related to the national security. 
(c)AppointmentThe National Intelligence Director shall be appointed by the President, by and with the advice and consent of the Senate. 
(d)Testimony to CongressThe National Intelligence Director shall testify before Congress.  
102.Duties of the National Intelligence DirectorNotwithstanding any other provision of law, the National Intelligence Director shall carry out the following duties: 
(1)Manage the national intelligence program. 
(2)Oversee national intelligence centers. 
(3)Oversee the national intelligence agencies. 
(4)Support the President, the heads of departments and agencies of the executive branch, the Chairman of the Joint Chiefs of Staff, and senior military commanders. 
(5)Establish information sharing and information technology policies to maximize data sharing, as well as policies to protect the security of information. 
(6)Such other duties as the President may prescribe. 
103.Management of the national intelligence program 
(a)In generalNotwithstanding any other provision of law, the National Intelligence Director shall manage the national intelligence program with the following three deputies: 
(1)The Director of the Central Intelligence Agency, with respect to foreign intelligence. 
(2)The Under Secretary of Defense for Intelligence, with respect to military intelligence. 
(3)The Under Secretary of Homeland Security for Information Analysis and Infrastructure Protection, with respect to domestic intelligence. 
(b)Duties with respect to national intelligence center operationsEach official specified in subsection (a), within the respective area of intelligence, shall acquire systems and train personnel to execute the operations assigned to the official. 
(c)Coordination of agencies of the intelligence communityEach national intelligence agency shall coordinate functions of the agency with the appropriate area of intelligence specified in subsection (a). 
(d)National intelligence center reporting requirementDirectors of national intelligence centers shall report directly to the National Intelligence Director. 
(e)ConstructionNothing in this Act shall be construed as modifying the authority or duty of the Secretary of Defense to carry out the Joint Military Intelligence Program and the Tactical Intelligence and Related Activities Program. 
104.Authority of the National Intelligence Director over matters relating to budgetNotwithstanding any other provision of law, the National Intelligence Director shall have the following authorities over matters relating to the budget of the national intelligence program: 
(1)Development of unified intelligence budgetThe National Intelligence Director shall prepare annual unified budgets for the national intelligence program for inclusion in the budget submission of the President under title 31, United States Code, that reflect— 
(A)priorities of the National Security Council, and 
(B)an appropriate balance among the varieties of technical and human intelligence collection methods and analysis. 
(2)AppropriationsAppropriations for any fiscal year for the national intelligence program shall be made to the National Intelligence Director. The National Intelligence Director shall provide for the allocation of amounts so appropriated among the national intelligence agencies. 
(3)ReprogrammingThe National Intelligence Director may reprogram funds appropriated for the national intelligence program to meet any unforeseen priority. 
105.Authority of the National Intelligence Director over matters relating to personnelNotwithstanding any other provision of law, the National Intelligence Director shall have the following authorities and duties with respect to matters relating to the personnel of national intelligence agencies. 
(1)Personnel policiesThe National Intelligence Director shall put into effect personnel policies to establish standards for education and training of officers and employees of national intelligence agencies and to facilitate assignments of those officers and employees at national intelligence centers and across national intelligence agencies. 
(2)Employment and termination authorityThe National Intelligence Director may employ such individuals in senior positions within the national intelligence program as the Director determines to be appropriate. The National Intelligence Director may terminate the employment of any senior officer or employee of a national intelligence agency whenever the Director deems such termination necessary or advisable in the interests of the United States. 
(3)Appointment of officials responsible for intelligence-related activities 
(A)In the event of a vacancy in a position referred to in subparagraph (B), the National Intelligence Director shall approve and recommend to the President individuals to fill the following positions. 
(B)Subparagraph (A) applies to the following positions: 
(i)The Director of the Central Intelligence Agency. 
(ii)The Under Secretary of Defense for Intelligence. 
(iii)The Director of the Defense Intelligence Agency. 
(iv)The Director of the National Security Agency. 
(v)The Director of the National Reconnaissance Office. 
(vi)The Director of the National Geospatial-Intelligence Agency. 
(vii)The Under Secretary for Information Analysis and Infrastructure Protection of the Department of Homeland Security. 
(viii)The Executive Assistant Director for Intelligence of the Federal Bureau of Investigation. 
(ix)The head of any other entity with national intelligence capabilities. 
106.Additional authorities 
(a)In generalThe National Intelligence Director shall have the authority vested in the Director of Central Intelligence in the National Security Act of 1947 (50 U.S.C. 401 et seq.) in the capacity of the Director of Central Intelligence as the head of the intelligence community. 
(b)ReferencesAny reference to the Director of Central Intelligence as the head of the intelligence community, or as the principal advisor to the President for intelligence matters related to the national security, in the National Security Act of 1947 (50 U.S.C. 401 et seq.) is deemed a reference to the National Intelligence Director. 
107.Resolution of agency priority differences 
(a)Establishment of NSC executive committeeThere is established in the National Security Council an executive committee for the resolution of differences in priorities among national intelligence agencies. Insofar as the executive committee is unable to resolve a priority difference, the President shall resolve the priority difference. 
(b)Membership of the National Intelligence DirectorThe National Intelligence Director shall be a member of the executive committee established under subsection (a). 
108.DefinitionsIn this subtitle: 
(1)National intelligence programThe term national intelligence program means a program of foreign, military, and domestic intelligence related to the national security under the oversight of the National Intelligence Director. 
(2)National intelligence centerThe term national intelligence center means a center established by the National Intelligence Director to provide all-source analysis and plan intelligence operations for the Federal government on specific subjects of interest, such as counterterrorism, counterproliferation, counternarcotics, and counterintelligence.  
BImprovements for the Central Intelligence Agency 
111.Improvement of analysis and collection of foreign intelligenceThe Director of the Central Intelligence Agency shall— 
(1)rebuild the analytic capabilities of the Central Intelligence Agency; 
(2)transform the clandestine service by building the human intelligence capabilities of the clandestine service; 
(3)develop a stronger foreign language program, with high standards and sufficient financial incentives; 
(4)renew emphasis on recruiting diversity among operations officers so those officers may blend more easily in foreign cities; 
(5)ensure a seamless relationship between human source collection and signals collection at the operational level; and 
(6)stress a better balance between unilateral and liaison operations. 
112.Direction of clandestine or covert paramilitary operations by the Department of Defense 
(a)In generalThe Secretary of Defense shall have lead responsibility for directing and executing paramilitary operations, whether clandestine or covert. 
(b)Consolidation With USSOCOMThe Secretary shall consolidate responsibility within the Department of Defense for clandestine or covert paramilitary operations with the capabilities for training, direction, and execution of such operations developed in the United States Special Operations Command. 
IIUnity of effort across the foreign-domestic divide 
201.National Counterterrorism Center 
(a)EstablishmentThere is established a National Counterterrorism Center built on the foundation of the Terrorist Threat Integration Center.  
(b)MissionThe National Counterterrorism Center shall be a center for joint operational planning and joint intelligence against transnational terrorist organizations. 
(c)PersonnelThe National Counterterrorism Center shall be staffed by personnel from the various agencies. The head of the National Counterterrorism Center may evaluate the performance of the personnel assigned to the Center. 
202.Head of the National Counterterrorism Center 
(a)AppointmentThe head of the National Counterterrorism Center shall be appointed by the President, by and with the advice and consent of the Senate, and shall be placed in the Executive Office of the President. 
(b)RankThe head of the National Counterterrorism Center shall be equivalent in rank to a deputy head of a cabinet department. 
(c)Relationship to National Intelligence DirectorThe head of the National Counterterrorism Center shall report to the National Intelligence Director. 
(d)Testimony to CongressThe head of the National Counterterrorism Center shall testify before Congress. 
(e)Concurrence in certain appointmentsThe head of the National Counterterrorism Center shall concur in the choices of personnel to lead the operating entities of the agencies and departments of the United States focused on counterterrorism, specifically including— 
(1)the head of the Counterterrorist Center of the Central Intelligence Agency, 
(2)the head of the Counterterrorism Division of the Federal Bureau of Investigation, 
(3)the commanders of the Special Operations Command and Northern Command of the Department of Defense, and 
(4)the coordinator for counterterrorism of the Department of State. 
(f)Development of counterterrorism budgetThe head of the National Counterterrorism Center shall work with the Director of the Office of Management and Budget in developing the counterterrorism budget of the President.  
203.Duties 
(a)Lead agency for transnational terrorist analysisThe National Counterterrorism Center shall lead strategic analysis, pooling all-source intelligence, foreign and domestic, about transnational terrorist organizations with global reach. 
(b)AssessmentsDrawing on the efforts of the Central Intelligence Agency, the Federal Bureau of Investigation, the Department of Homeland Security, and other agencies and departments of the United States, the National Counterterrorism Center shall develop net assessments that compare enemy capabilities and intentions against defenses and countermeasures of the United States. 
(c)WarningThe National Counterterrorism Center shall provide warning. 
(d)Tasking of collection requirementsThe National Counterterrorism Center shall task collection requirements for counterterrorism both inside and outside the United States. 
204.Distinct intelligence functionBuilding on the structure of the Terrorist Threat Integration Center, the intelligence function of the National Counterterrorism Center shall be a distinct national intelligence center within the National Counterterrorism Center. 
205.Operations 
(a)Joint planningThe National Counterterrorism Center shall perform joint planning. Plans developed by the National Counterterrorism Center shall assign operational responsibilities to lead agencies, such as the Department of State, the Central Intelligence Agency, the Federal Bureau of Investigation, the Department of Defense and its combatant commands, the Department of Homeland Security, and other agencies and departments of the United States. 
(b)Monitoring and updating of plansThe National Counterterrorism Center may not direct the actual execution of operational responsibilities assigned to agencies under subsection (a). The National Counterterrorism Center shall— 
(1)monitor implementation of the operations; 
(2)look across the foreign-domestic divide and across agency boundaries; and 
(3)update plans to follow through on cases. 
206.Prohibition on policymaking 
(a)In generalThe National Counterterrorism Center shall not— 
(1)be a policymaking body; nor 
(2)resolve policy disputes among agencies and departments of the United States. 
(b)Execution of the policy of the PresidentThe operations and planning of the National Counterterrorism Center shall follow the policy direction of the president and the National Security Council. 
IIIAttack Terrorists and Their Organizations and Prevent the Continued Growth of Islamist Terrorism 
AAttack Terrorists and Their Organizations 
301.Identification and prioritization of terrorist sanctuaries throughout the world 
(a)Identification and PrioritizationThe President shall direct the head of each appropriate Federal department or agency to identify and prioritize actual or potential terrorist sanctuaries throughout the world. 
(b)StrategyWith respect to each terrorist sanctuary identified pursuant to subsection (a), the President shall ensure that a realistic national strategy is established to destabilize the sanctuary to the maximum extent possible. Each such strategy shall be developed in consultation and coordination with friendly foreign countries and international organizations.  
302.Assistance to support efforts of the Government of Pakistan to fight extremists 
(a)Sense of CongressIt is the sense of Congress that, if President Pervez Musharraf and other leaders of Pakistan remain willing to make their own difficult choices and stand for enlightened moderation in a fight for their lives and for the life of their country, the United States should be willing to make hard choices too, and make the difficult long-term commitment to the future of Pakistan. 
(b)AssistanceThe President is authorized to provide assistance, on such terms and conditions as the President may determine, to support the Government of Pakistan in its struggle against extremists. The President shall ensure that assistance provided under this subsection is part of a comprehensive effort by the United States to provide increased military assistance and economic and development assistance (including assistance for education reform) in Pakistan. 
303.Assistance to achieve security and stability in Afghanistan 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States Government should be commended for its efforts to date in Afghanistan; 
(2)the United States and the international community should make a long-term commitment to achieve security and stability in Afghanistan in order to give the Government of Afghanistan a reasonable opportunity to improve the life of the Afghan people; and 
(3)Afghanistan should not be allowed to become a sanctuary again for international crime and terrorism. 
(b)AssistanceThe President is authorized to provide assistance, on such terms and conditions as the President may determine, to the Government of Afghanistan to allow that Government to extend its authority over the country. In providing assistance under this subsection, the President shall coordinate with foreign countries and international organizations, including by seeking to establish a strategy and country-by-country commitments to achieve the objectives for which the assistance is provided. 
304.Declaration of policy relating to relations between the United States and Saudi Arabia 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the current problems in the relationship between the United States and Saudi Arabia should be confronted in an open and transparent manner; and 
(2)the United States and Saudi Arabia should work together to determine if they can build a relationship that political leaders in both countries are prepared to publicly defend and that is based on mutual interests other than the oil production capability of Saudi Arabia. 
(b)Declaration of PolicyIt shall be the policy of the United States Government to ensure that the relationship between the United States and Saudi Arabia includes a shared commitment to political and economic reform in Saudi Arabia and a shared interest in greater tolerance and cultural respect in Saudi Arabia, translating into a commitment by the Government of Saudi Arabia to fight violent extremists who foment hatred.  
BPrevent the Continued Growth of Islamist Terrorism 
311.Programs to enhance a positive image of the United States in Muslim countries 
(a)FindingsCongress finds that— 
(1)opinions of the United States in Muslim countries are significantly distorted by highly negative and hostile beliefs and images and many of these beliefs and images are the result of misinformation and propaganda by individuals and organizations hostile to the United States; 
(2)these negative opinions and images are highly prejudicial to the interests of the United States and to its foreign policy; and 
(3)as part of a broad and long-term effort to enhance a positive image of the United States in Muslim countries, programs should be established to promote greater familiarity with American society and values among the general public and select audiences in Muslim countries. 
(b)ProgramsThe Secretary of State shall establish programs to promote greater familiarity with American society and values among the general public and select audiences in Muslim countries. In carrying out such programs, the Secretary of State shall ensure that the United States Government presents a clearly defined message to the people of these countries, offers an example of moral leadership in the world, commits to treat people humanely, abides by the rule of law, and is generous and caring to our neighbors. 
312.Sense of Congress relating to relations with governments of Muslim countries that violate human rights and the rule of lawIt is the sense of Congress that the United States Government— 
(1)should reevaluate its relationship with the governments of Muslim countries, including such governments that are friends or allies of the United States, if those governments violate or otherwise do not respect internationally recognized human rights or the rule of law; and 
(2)should consider taking appropriate measures against governments described in paragraph (1), including by withdrawing diplomatic relations with such governments. 
313.United States information and educational and cultural exchange programs in Muslim countries 
(a)FindingsCongress finds the following: 
(1)As in the Cold War, the United States needs to defend its ideals abroad vigorously. Often, the United States does not stand up for its values. 
(2)The United States defended, and still defends, Muslims against tyrants and criminals in Somalia, Bosnia and Herzegovina, Kosovo, Afghanistan, and Iraq. 
(3)If the United States does not act aggressively to define itself in Muslim countries, extremists will gladly do the job for us. 
(b)Broadcasting to Muslim CountriesThere are authorized to be appropriated to carry out United States Government radio, television, and other communications activities to Muslim countries under the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) and other authorities in law consistent with such purposes, including to make and supervise grants to the Middle East Television Network, including Radio Sawa, such sums as may be necessary for fiscal year 2005 and each subsequent fiscal year. 
(c)Information and Educational and Cultural Exchange ProgramsIt is the sense of Congress that— 
(1)United States Government information and educational and cultural exchange programs should be expanded to emphasize and give priority to young people in Muslim countries; and 
(2)projects and activities carried out under programs described in paragraph (1) should be identified as assistance from the people of the United States. 
314.International Youth Opportunity FundCongress strongly urges the President to seek the negotiation of international agreements (or other appropriate arrangements) to support the establishment of an International Youth Opportunity Fund in order to establish and operate primary and secondary schools in Muslim countries that commit to sensibly investing their own funds in public education. 
315.Economic policies to encourage development, more open societies, and opportunities in Muslim countriesIt is the sense of Congress that a comprehensive United States strategy to counter terrorism should include economic policies that encourage development, more open societies, and opportunities for people to improve the lives of their families and to enhance prospects for their children’s future in Muslim countries. Such economic policies should include the goal of working toward a Middle East Free Trade Area, or MEFTA, by 2013. 
316.Comprehensive coalition strategy against Islamist terrorismCongress strongly urges the President to work with friendly foreign countries and international organizations, such as members of the North Atlantic Treaty Organization (NATO) and the Group of Eight (G–8), to develop a comprehensive coalition strategy against Islamist terrorism. Such a strategy should include the establishment of a flexible contact group of leading coalition governments to discuss and coordinate the most important policies with respect to the coalition strategy, including policies for targeting travel by terrorists and their sanctuaries. 
317.New principles for detention and humane treatment of captured terroristsThe President shall work with friendly foreign countries and international organizations to develop a new set of principles for the detention and humane treatment of captured terrorists. Such principles should be modeled on Article 3 of the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316). 
CAdditional Counterterrorism Efforts 
321.Prevention of proliferation of weapons of mass destructionThe President shall take such actions as are necessary to strengthen counterproliferation efforts, expand the Proliferation Security Initiative (announced by the President in May 2003), and support Cooperative Threat Reduction programs. In this section, the term Cooperative Threat Reduction programs means programs specified in section 1501(b) of the National Defense Authorization Act of Fiscal year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
322.Tracking terrorist financingThe President, acting through the Secretary of the Treasury, the Attorney General, the Secretary of Homeland Security, the Secretary of State, the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act), and other appropriate Federal officers, shall continue to take such actions as may be necessary and appropriate to ensure that vigorous efforts continue to track the financing of terrorist organizations and prevent money laundering for the benefit of terrorist organizations, including enforcement of requirements for recordkeeping, identification of customers, and reporting of suspicious activities by financial institutions, under any relevant provision of Federal law, including the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 and the amendments made by such Act. 
IVProtection against and preparation for terrorist attacks 
401.Integration of border security system with other screening sites 
(a)In GeneralThe President shall— 
(1)direct the Secretary of Homeland Security to lead an effort within the executive branch to integrate the border security systems of the United States into a larger network of Federal security screening sites that includes sites within the transportation system of the United States and sites containing vital national facilities, such as nuclear reactors; and 
(2)assure that such effort should assess security goals applicable to Federal security screening sites throughout the United States, should address security problems common to all such sites, and should set uniform standards to be applied to all such sites, guaranteeing a balance of security, efficiency, and civil liberties interests. 
(b)Sense of CongressIt is the sense of Congress that extending the standards developed for the United States pursuant to subsection (a)(2) to foreign countries could dramatically strengthen the world’s collective ability to intercept individuals who pose catastrophic threats. 
402.Biometric entry-exit screening systemThe Secretary of Homeland Security shall complete, as quickly as possible after the date of the enactment of this Act, a biometric entry and exit screening system for persons entering and departing the United States, including a single system for expedited biometric screening of pre-qualified travelers. Such system should be integrated with the system used to determine whether an alien who is not lawfully admitted for permanent residence should be granted an extension of the alien’s period of authorized stay in the United States. 
403.Sense of Congress regarding international cooperation regarding border crossingsIt is the sense of the Congress that the Federal Government— 
(1)cannot meet its obligation to the people of the United States to prevent the entry of terrorists into the United States without collaborating with foreign governments; 
(2)should do more to exchange information about terrorists with our trusted foreign allies; and 
(3)should do more to raise the border security standards of the United States, and global border security standards, through international cooperation. 
404.Securing identification documentsThe President shall submit to Congress a proposal to establish standards for the issuance of birth certificates and identification documents, such as drivers’ licenses, so that they may be made more secure and less susceptible to forgery and fraudulent alteration. 
405.Targeting terrorist travelThe President shall submit to Congress a proposal to combine terrorist travel intelligence, operations, and law enforcement in a strategy to intercept terrorists, find terrorist travel facilitators, and constrain terrorist mobility. 
406.Allocation of limited transportation security resources 
(a)Plan for allocation of transportation resourcesThe Secretary of Homeland Security shall submit to Congress a plan that— 
(1)identifies and evaluates the transportation assets that need to be protected; 
(2)sets risk-based priorities for defending such assets; 
(3)selects the most practical and cost-effective ways of defending such assets; and 
(4)assigns roles and missions to the relevant authorities (Federal, State, regional, and local) and to private stakeholders, budget, and funding to implement the effort of defending such assets. 
(b)GAO review of planNot later than 90 days after the date on which the Secretary of Homeland Security submits the plan required under subsection (a), the Comptroller General of the United States shall submit a report to Congress that assesses whether all of the elements of subsection (a) have been adequately addressed under that plan. 
407.Aviation screeningThe Secretary of Homeland Security shall— 
(1)implement procedures to improve the use of no-fly and automatic selectee lists, including utilizing a larger set of watchlists maintained by the Federal Government, while a successor to CAPPS continues to be developed; 
(2)require the the Transportation Security Administration to perform the passenger pre-screening function; and 
(3)require air carriers to supply the information needed to test and implement an enhanced passenger pre-screening system.  
408.Enhanced explosives detectionThe President shall submit to Congress a proposal that— 
(1)requires the Transportation Security Administration to give priority attention to improving the ability of screening checkpoints to detect explosives on passengers; 
(2)in the case of a passenger selected for special screening, requires the passenger to be screened for explosives; and 
(3)requires a study by the Transportation Security Administration on human factors to understand problems in screener performance and requires attainable objectives for individual screeners and for the checkpoints where screening takes place. 
VInformation sharing and protection of civil liberties 
501. Information sharing The President shall determine the guidelines for acquiring, accessing, using, and sharing of information about individuals among Federal, State, and local government agencies, and by those agencies with the private sector, for purposes of protecting national security, in a manner that protects the privacy and civil liberties of those individuals. 
502.Board to oversee adherence to civil liberties principlesThe President shall establish within the executive branch a board to oversee adherence to— 
(1)the guidelines established by the President under this Act for the sharing of information among government agencies and by those agencies with the private sector; and 
(2)the commitment the Government makes to defend civil liberties. 
VISetting priorities for national preparedness 
601.Homeland Security AssistanceIt is the sense of Congress that— 
(1)homeland security assistance should be based strictly on an assessment of risks and vulnerabilities; and 
(2)homeland security assistance should not remain a program for general revenue sharing and should supplement State and local resources based on the risks or vulnerabilities that merit additional support. 
602.Regulations requiring adoption of Incident Command System and unified command proceduresThe Secretary of Homeland Security shall issue regulations that require that all emergency response agencies in the United States shall adopt the Incident Command System and unified command procedures. 
603.Federal Communications Commission requirements 
(a)Prevention of delay in reassignment of 24 megahertz for public safety purposesSection 309(j)(14) of the Communications Act of 1934 (47 U.S.C. 309(j)(14)) is amended by adding at the end the following new subparagraph: 
 
(D)Extensions not permitted for channels (63, 64, 68 and 69) reassigned for public safety servicesNotwithstanding subparagraph (B), the Commission shall not grant any extension under such subparagraph from the limitation of subparagraph (A) with respect to the frequencies assigned, pursuant to section 337(a)(1), for public safety services. The Commission shall take all actions necessary to complete assignment of the electromagnetic spectrum between 764 and 776 megahertz, inclusive, and between 794 and 806 megahertz, inclusive, for public safety services and to permit operations by public safety services on those frequencies commencing no later than January 1, 2007.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)high-risk urban areas such as New York City and Washington, D.C., should establish signal corps units to ensure communications connectivity between and among civilian authorities, local first responders, and the National Guard; and 
(2)Federal funding of such units should be given high priority by Congress. 
604.Private Sector Emergency Preparedness 
(a)Adoption of Standard For Private Sector Emergency PreparednessThe Secretary of Homeland Security shall consult with the American National Standards Institute in the development of the standards to promote private sector emergency preparedness and shall promote the adoption of such standards by institutions and industries in the private sector. 
(b)Insurance and Credit-Rating AgenciesIt is the sense of the Congress that— 
(1)insurance companies and credit-rating agencies should consider the extent to which any business applicant for insurance or credit is in compliance with any applicable standard established by the American National Standards Institute to promote private sector emergency preparedness in considering such application; and 
(2)the standard of care owed by any company to its employees and the public should include compliance by such company with any applicable standard established by the American National Standards Institute to promote private sector emergency preparedness. 
VIIUnity of effort in sharing information 
701.Unity of effort in sharing informationThe President shall submit to Congress a proposal that— 
(1)provides incentives to executive agencies to establish procedures for the sharing and security of information, that restores a better balance between security and shared knowledge; 
(2)establishes a Government-wide effort lead by the President to bring the major national security institutions into the information revolution; and 
(3)coordinates the resolution of the legal, policy, and technical issues associated with information sharing across agencies to create a trusted information network.   
VIIIUnity of effort in congress  
801.Appropriations for intelligence 
(a)Single appropriation bill for intelligenceThe House of Representatives and the Senate should each pass a single general appropriation bill for intelligence containing an unclassified figure that constitutes the aggregate amount appropriated for intelligence. 
(b)Public hearingsThe Committees on Appropriations of the Senate and House of Representatives should hold public hearings regarding the aggregate amount appropriated for intelligence. 
802.Establishment of either a Joint Committee on Intelligence or a standing Committee on Intelligence in each House of CongressAs an exercise of their rulemaking powers, the House of Representatives and the Senate shall review the functions and responsibilities of the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives and establish either a Joint Committee on Intelligence (modeled after the Joint Committee on Atomic Energy), or a single standing committee in each House of Congress that would authorize and appropriate funds for intelligence and counterterrorism and conduct oversight over such measures and matters. 
803.Oversight of homeland securityAs an exercise of their rulemaking powers, the House of Representatives and the Senate shall each determine how to provide a single, principal point of oversight for homeland security, which shall exercise such jurisdiction as each house shall determine, and which shall employ a nonpartisan staff. 
804.Executive appointmentsIt is the sense of Congress that the President and Congress should take steps to minimize, to the extent possible, the disruption of national security policymaking during a change of presidential administrations by accelerating the process for national security appointments that require the advice and consent of the Senate in order for transitions from one President to the next to proceed more effectively and to allow new officials to assume their new responsibilities as quickly as possible. 
IXOrganizing America's defense in the United States 
901.Establishment of a specialized and integrated national security workforce at the Federal Bureau of InvestigationThe President shall direct the Attorney General to take such steps as may be necessary to establish a specialized and integrated national security workforce at the Federal Bureau of Investigation. Such workforce shall consist of agents, analysts, linguists, and surveillance specialists who shall be recruited, trained, and compensated in a manner consistent with ensuring the development and retention of an institutional culture having expertise in intelligence and national security matters. 
902.Regular readiness assessments 
(a)Department of DefenseThe Secretary of Defense shall regularly assess the adequacy of strategies and planning of the United States Northern Command to defend the United States against military threats to the homeland. 
(b)Department of Homeland SecurityThe Secretary of Homeland Security shall regularly assess the types of threats the Nation faces to determine— 
(1)the adequacy of the Government’s plans, and the progress against those plans, to protect the Nation’s critical infrastructure; and 
(2)the readiness of the Government to respond to the threats that the United States might face. 
(c)Congressional oversight committeesThe congressional committees with responsibility for oversight of the Department of Defense should regularly assess the matters referred to in subsection (a). The congressional committees with responsibility for oversight of the Department of Homeland Security should regularly assess the matters referred to in subsection (b).  
 
